Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 1 of 8 Page ID #:1



 1 ROBERT B. ERICSON (State Bar No. 115571)
     ALBERT & WILL, LLP
 2 2601 Airport Drive, Suite 345
     Torrance, CA 90505
 3 Tel. (310) 257-9363 / Fax (310) 257-9360
     rericson@awllp.com
 4
 5 Attorneys for Plaintiff DJR DEALER SERVICES, INC.
     dba BREA WAREHOUSING
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11
12 DJR DEALER SERVICES, INC. dba         )          CASE NO.: 8:20-CV-00647
   BREA WAREHOUSING, a California        )
13 corporation,                          )          COMPLAINT FOR:
                                         )
14         Plaintiff,                    )
                                         )          1) INDUCING BREACH OF
15         vs.                           )          CONTRACT; AND
                                         )
16   CARING BRANDS INTERNATIONAL, )                 2) INTERFERENCE WITH
     LLC, an Oregon limited liability    )          CONTRACTUAL RELATIONS
17   corporation; and, KEVIN KAHMANN, an )
     individual,                         )
18                                       )
           Defendants.                   )          DEMAND FOR JURY TRIAL
19                                       )
20
21
22
23
24
25
26
27
28
                                              -1-

                       COMPLAINT; DEMAND FOR JURY TRIAL
 Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 2 of 8 Page ID #:2



 1         Plaintiff DJR Dealer Services, Inc. dba Brea Warehousing alleges as follows:
 2                         PARTIES, JURISDICTION AND VENUE
 3         1.    This Court has subject matter jurisdiction over this action pursuant to 28
 4 U.S.C. § 1332 because Plaintiff and Defendants are citizens of different states.
 5         2.    Venue is proper in this District under the provisions of 28 U.S.C. § 1391
 6 because a substantial part of the events giving rise to the claims occurred in this judicial
 7 district. Defendants interfered with a contract that was to be performed in substantial part
 8 in Orange County, California and committed acts of interference in Orange County,
 9 California.
10         3.    Plaintiff DJR Dealer Services Inc., DBA Brea Warehousing (“Brea”) is a
11 California corporation with its principal place of business in Brea, California.
12         4.    Defendant Kevin Kahmann (“Kahmann”) is an individual who is a citizen
13 of the State of Oregon.
14         5.    Defendant Caring Brands International, LLC (“Caring Brands”) is an
15 Oregon limited liability company with its principal place of business in Bend Oregon.
16 Kahmann is a member and the manager of Caring Brands and its president and chief
17 executive officer. Caring Brands’ filings with the Oregon Secretary of State do not
18 disclose any other members and Plaintiff knows of no other members of Caring Brands.
19 Caring Brands does not appear in a search of the records of the California Secretary of
20 State for limited liability corporations.
21
22                                GENERAL ALLEGATIONS
23         6.    Brea is a sales agent for companies that sell automotive protection products
24 to automobile dealerships and others. Automotive protection products include exterior
25 paint protectant, interior protectant, glass protectant and similar products that automobile
26 dealers resell to purchasers of automobiles.
27
28
                                                -2-

                         COMPLAINT; DEMAND FOR JURY TRIAL
 Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 3 of 8 Page ID #:3



 1        7.     Xzilon, Inc. (“Xzilon”) is a distributor of automotive protection products.
 2 Its principal place of business is in Brea, California. In 2018 and 2019 its warehouse and
 3 distribution center were located in Orange County, California.          Xzilon currently
 4 maintains an office in Orange County, California.
 5        8.     Xzilon sells automotive protection products, including exterior protectant.
 6 Xzilon sells and distributes exterior protectant packaged in bottles (sometimes referred
 7 to as cans) and packaged on “wipes.” Wipes are large towelettes on which the protectant
 8 is pre-applied. Xzilon also sells glass protectant for automobiles. Xzilon sells these
 9 products to automobile dealerships which resell the products to purchasers of
10 automobiles.
11        9.      Brea and Xzilon entered into a Warehousing and Fulfillment Agreement
12 effective January 1, 2016, which was amended by Addendum #1 effective June 1, 2017
13 (the “Warehousing Agreement”). In the Warehousing Agreement, Xzilon agreed that
14 Brea would be its exclusive provider: for exterior protectant packaged in cans (sometimes

15 referred to as bottles) or on wipes; and glass protectant packaged on wipes. The initial
16 term of the Warehousing Agreement was four years. The Warehousing Agreement
17 automatically renewed for successive one-year periods in the absence 90-day notice of
18 termination. Neither party has terminated the Warehousing Agreement.
19        10.    The Warehousing Agreement was performed substantially in Orange
20 County, California. Among other things, Brea delivered products from its facility in
21 Orange County to Xzilon’s facility in Orange County, and Xzilon made payments from
22 its office in Orange County to Brea’s office in Orange County.
23        11.    Caring Brands, through Kahmann, learned about the Warehousing
24 Agreement on several occasions. In 2018 the shareholders of Xzilon decided to sell the
25 company. Xzilon originally proposed an asset sale. Kahmann was an interested buyer.
26 As part of his due diligence, Kahmann learned of the Warehousing Agreement and that
27
28
                                               -3-

                        COMPLAINT; DEMAND FOR JURY TRIAL
 Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 4 of 8 Page ID #:4



 1 Xzilon had agreed to acquire exterior protectant and glass protectant exclusively from
 2 Brea. The asset sale was not concluded.
 3        12.    The Xzilon shareholders then decided to pursue a sale of all of the stock of
 4 Xzilon. Xzilon circulated to potential buyers, including Kahmann and/or a company he
 5 controlled, an Acquisition Term Sheet containing a Proposal for the sale of all the shares
 6 of Xzilon. The Acquisition Term Sheet provided that the first potential buyer to accept
 7 the terms of the Proposal and pay a deposit would have a binding agreement to acquire
 8 Xzilon. Kahmann or a company he controlled were the first potential buyer to accept the
 9 terms of the Proposal and pay a deposit. Kahmann or a company he controlled then
10 engaged in an extensive due diligence process during which Kahmann again learned of
11 the Warehousing Agreement and that Brea was Xzilon’s exclusive provider of exterior
12 protectant and glass protectant.
13        13.    Kahmann, directly or through a company he controlled, acquired all of the
14 shares of Xzilon effective January 1, 2019.

15        14.    After signing the Acquisition Term Sheet in about August 2018 but prior to
16 acquiring the shares of Xzilon (either directly or through a company he controlled),
17 Kahmann became actively involved in the day-to-day management of Xzilon and often
18 was on its premises in Orange County. As a result, Kahmann knew of the implementation
19 of the Warehousing Agreement and its exclusivity provisions.
20        15.    As alleged above, defendant Kahmann also is the manager, member,
21 president and chief executive officer of defendant Caring Brands and controls and directs
22 its activities.   Kahmann’s knowledge about the Warehousing Agreement and its
23 exclusivity provisions is imputed to Caring Brands. Caring Brands markets and sells its
24 own exterior protectant and glass protectant for automobiles.
25        16.    In December 2018 Xzilon intended to purchase exterior protectant from
26 Brea pursuant to the Warehousing Agreement and have the protectant delivered to its
27 warehouse in Orange County from Brea’s warehouse in Orange County. Caring Brands,
28
                                               -4-

                        COMPLAINT; DEMAND FOR JURY TRIAL
 Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 5 of 8 Page ID #:5



 1 however, with full knowledge that Brea was Xzilon’s exclusive provider of exterior
 2 product, intervened and supplied the exterior protectant to Xzilon and shipped it to
 3 Xzilon’s offices in Orange County. From December 2018 to the present, Caring Brands
 4 has supplied exterior and glass protectant to Xzilon with full knowledge that Xzilon had
 5 a contract to buy those products exclusively from Brea.      Caring Brand’s conduct was
 6 and is authorized and directed by Kahmann. Caring Brand’s and Kahmann’s conduct
 7 induced Xzilon to breach its contract with Brea and interfered with Brea’s contract with
 8 Xzilon.
 9        17.    In January 2019 Kahmann demanded that Brea amend the Warehousing
10 Agreement to eliminate the provisions requiring Xzilon to purchase product exclusively
11 from Brea. Brea rejected the demand and told Kahmann that the exclusive provider
12 provisions remained in full force and effect. Kahmann’s knowledge of these events is
13 imputed to Caring Brands.
14        18.    With full knowledge of Xzilon’s ongoing obligation pursuant to the
15 Warehousing Agreement to purchase exterior protectant product exclusively from Brea,
16 Caring Brands has sold and supplied, and continues to sell and supply, exterior protectant
17 and glass protectant to Xzilon. These acts are ongoing inducements by Caring Brands
18 for Xzilon to breach its contract with Brea, and ongoing interference with Brea’s
19 Warehousing Agreement with Brea.
20
21                               FIRST CAUSE OF ACTION
22                  (Inducing Breach of Contract – Against All Defendants)
23        19.    Brea realleges and incorporates the preceding paragraphs, as set forth above.
24        20.    The Warehousing Agreement is a valid and enforceable contract between
25 Brea and Xzilon. The contract requires Xzilon to purchase exterior protectant packaged
26 as wipes or in bottles and glass protectant exclusively from Brea.
27
28
                                               -5-

                        COMPLAINT; DEMAND FOR JURY TRIAL
 Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 6 of 8 Page ID #:6



 1        21.     Kahmann and Caring Brands knew of the Warehousing Agreement and its
 2 exclusivity provisions as set forth above.
 3        22.     Caring Brands intended to cause Xzilon to breach its contractual obligation
 4 to buy exterior protectant and glass protectant exclusively from Brea.
 5        23.     Caring Brands caused Xzilon to breach the Warehousing Agreement with
 6 Brea by supplying exterior protectant and glass protectant to Xzilon despite Caring
 7 Brand’s knowledge that Xzilon has a contractual obligation to buy that product
 8 exclusively from Brea.
 9        24.     Kahmann’s and Caring Brand’s actions diverted hundreds of thousands of
10 dollars of Xzilon purchases of exterior protectant and glass protectant from Brea to
11 Caring Brands. As a result of Kahmann’s and Caring Brand’s actions, Brea has lost
12 profits of approximately $850,000 per year.
13        25.     The actions of Kahmann and Caring Brands were committed fraudulently,
14 oppressively and maliciously. As a result of this conduct, Brea is entitled to recover

15 punitive damages from Kahmann and Caring Brands.
16
17                               SECOND CAUSE OF ACTION
18              (Interference with Contractual Relations – Against All Defendants)
19        26.     Brea realleges and incorporates the preceding paragraphs, as set forth above.
20        27.     The Warehousing Agreement is a valid and enforceable contract between
21 Brea and Xzilon. The contract requires Xzilon to purchase exterior protectant packaged
22 as wipes or in bottles and glass protectant exclusively from Brea.
23        28.     Kahmann knew of the Warehousing Agreement and its exclusivity
24 provisions as set forth above.
25        29.     The conduct of Kahmann and Caring Brands interfered with, and was
26 intended to interfere with, Brea’s right to be the exclusive provider to Xzilon of exterior
27 protectant product and glass protectant. Defendants’ conduct is ongoing.
28
                                                -6-

                         COMPLAINT; DEMAND FOR JURY TRIAL
 Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 7 of 8 Page ID #:7



 1        30.   Kahmann’s and Caring Brand’s conduct diverted hundreds of thousands of
 2 Xzilon purchases of exterior protectant from Brea to Caring Brands. As a result of
 3 Kahmann’s and Caring Brand’s conduct, Brea has lost profits of approximately $850,000
 4 per year.
 5        31.   The conduct of Kahmann and Caring Brands were committed fraudulently,
 6 oppressively and maliciously. As a result of this conduct, Brea is entitled to recover
 7 punitive damages from Kahmann and Caring Brands.
 8
 9                                        PRAYER
10        WHEREFORE, Plaintiff DJR DEALER SERVICES, INC. dba BREA
11 WAREHOUSING prays for Judgment against Defendants as follows:
12        1.    For general, compensatory and consequential damages in the approximate
13 amount of $850,000.00 per year, with the precise amount to be proven at trial;
14        2.    For pre- and post-judgment interest;
15        3.    For exemplary and punitive damages; and,
16        4.    For such other relief as the Court may deem just and proper.
17
18
19 DATED: April 2, 2020                   ALBERT & WILL, LLP
20
21
                                          By:                  /s/
                                                  ROBERT B. ERICSON
22                                                Attorney for Plaintiff
23                                                DJR DEALER SERVICES, INC. dba
                                                  BREA WAREHOUSING
24
25
26
27
28
                                                -7-

                        COMPLAINT; DEMAND FOR JURY TRIAL
Case 8:20-cv-00647-JLS-DFM Document 1 Filed 04/02/20 Page 8 of 8 Page ID #:8



 1
                                   DEMAND FOR JURY TRIAL
 2
 3
           Plaintiff DJR DEALER SERVICES, INC. dba BREA WAREHOUSING hereby
 4
     demands a jury trial for all claims and issues to which the right to a jury trial exists.
 5
 6
 7 DATED: April 2, 2020                ALBERT & WILL, LLP
 8
 9                                            By:                  /s/
                                                      ROBERT B. ERICSON
10                                                    Attorney for Plaintiff
11                                                    DJR DEALER SERVICES, INC. dba
                                                      BREA WAREHOUSING
12
13
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -8-

                          COMPLAINT; DEMAND FOR JURY TRIAL
